[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 368 
December 1, 1934. The opinion of the Court was delivered by
The well-considered decree of Judge Mann fully considers and disposes of every issue made by this appeal. Any opinion of this Court must of necessity be merely a duplication of the decree.
It may not be amiss to add that the jurisdiction of the Railroad Commission in the premises is further sustained by the provisions of Section 8248, Volume 3, Code 1932, Act March 6, 1922, 32 St. at Large, page 956, § 6, to wit:
"Powers as to Public Utilities. — The railroad commission is hereby vested with power and jurisdiction to supervise and regulate the rates and service of every public utility in this State and to fix such just and reasonable standards, classifications, regulations, practices and measurements of service to be furnished, imposed or observed and followed by every public utility in this State."
It would be difficult to conceive of a more liberal grant of power. It is sufficient to embrace that power which the Railroad Commission exercised in these premises, which is approved by the Circuit decree.
The exceptions are overruled. The Circuit decree is affirmed. Let it be reported.
MESSRS. JUSTICES STABLER, and G. DEWEY OXNER and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON, concur.
MR. JUSTICE CARTER concurs in result. *Page 396